                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


TERESA CLARK                                                                    PLAINTIFF

VS.                                     NO. 4:19CV00287 JM

HUBER SPECIALTY HYDRATES, LLC.                                                  DEFENDANT


                                               ORDER

        Pending is the Defendant’s motion to dismiss Plaintiff’s complaint. (Docket # 7).

Plaintiff has filed a response. For the reasons stated herein, the motion is DENIED.

          Plaintiff Teresa Clark filed a complaint against her former employer, Huber Specialty

Hydrates, LLC. for alleged disability, race and gender discrimination, harassment, hostile work

environment and retaliation pursuant to the Arkansas Civil Rights Act of 1993, Ark. Code

Ann. §16-123-101 et seq., Title VII, 42 U.S.C. § 2000e et seq., and 42 U.S.C. §1981. Plaintiff

filed her original complaint in the Circuit Court of Pulaski County. The case was removed to

this court on April 23, 2019. Defendant moves to dismiss Plaintiff’s complaint arguing that

Plaintiff and Defendant reached a binding agreement resolving the claims asserted in this

litigation; Plaintiff cannot establish a prima facie case of discrimination; and under the

collective bargaining agreement, it was entitled to terminate Plaintiff’s employment.

                                             Standard of Review

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). A claim is plausible on its face “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Id. However, courts are “not bound to accept as true a legal

conclusion couched as a factual allegation” and such “labels and conclusions” or “formulaic

recitation[s] of the elements of a cause of action will not do.” Id. (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)) (internal quotation marks omitted). When considering a

motion to dismiss under Rule 12(b)(6), the court must accept as true all the factual allegations

contained in the complaint and all reasonable inferences from the complaint must be drawn in

favor of the nonmoving party. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Young v. City of St.

Charles, Mo., 244 F.3d 623, 627 (8th Cir. 2001).

                                             Discussion

       Defendant’s motion raises disputed factual issues outside the allegations contained in the

complaint. At this stage of the pleadings, the Court must accept Plaintiff’s factual allegations as

true. Plaintiff disputes that the parties reached a binding settlement of her asserted claims.

Further, her complaint alleges sufficient facts to state plausible discrimination claims. The

Court finds that Defendant’s arguments can be more fully addressed in a motion for summary

judgment at which time the Court can consider matters outside the pleadings.

       Wherefore, the Defendant’s motion to dismiss is denied.

       IT IS SO ORDERED this 13th day of August, 2019.




                                                      __________________________________
                                                      James M. Moody Jr.
                                                      United States District Judge




                                                  2
